SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
968
CA 10-02460
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF JESSIE JAMES BARNES,
PETITIONER-APPELLANT,

                     V                                             ORDER

JULIE FINOCCHIO, ASSISTANT DISTRICT ATTORNEY,
MONROE COUNTY SHERIFF PROPERTY CLERK, AND
BRIGHTON POLICE DEPARTMENT PROPERTY CLERK,
RESPONDENTS-RESPONDENTS.


JESSIE JAMES BARNES, PETITIONER-APPELLANT PRO SE.

WILLIAM K. TAYLOR, COUNTY ATTORNEY, ROCHESTER (PAUL D. FULLER OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Monroe County (Matthew A. Rosenbaum, J.), entered November 30, 2010 in
a proceeding pursuant to CPLR article 78. The judgment denied the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court